Citation Nr: 1640042	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  11-26 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for malignant tonsillar carcinoma, claimed as due to exposure to herbicide. 


REPRESENTATION

Veteran represented by:	Robert Chisolm, Attorney at Law


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1969 to August 1970, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Board previously denied the present claim in an August 2013 decision.  Thereafter, the Veteran appealed the adverse determination to the Court of Appeals for Veterans Claims (Court), which remanded the claim for failure to satisfy the duty to assist.  The Board then remanded the case to the AOJ in June 2014 so that pertinent missing private treatment records could be obtained and so the Veteran would be afforded a VA examination.  There has been substantial compliance with the remand directives. 


FINDING OF FACT

The Veteran's tonsil cancer is due to herbicide exposure during active duty.


CONCLUSION OF LAW

The criteria for service connection for tonsil cancer are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Under 38 U.S.C.A. § 1116(a)(2)  and 38 C.F.R. § 3.309(e), as to Veterans who served in Vietnam during a certain time period, certain diseases may be presumed to have resulted from exposure to herbicide agents such as Agent Orange. 

Regulations provide that if a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The list of diseases subject to the regulatory presumption of service connection due to exposure to herbicides while serving in the Republic of Vietnam does not include tonsil cancer.

A veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicides, including a herbicide commonly referred to as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120   (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Analysis

The Veteran asserts that his tonsil cancer is related to exposure to herbicides while serving in Vietnam.  The Board observes that the Veteran's tonsil cancer is not one of the conditions that has been recognized as related to herbicide exposure on a presumptive basis in 38 U.S.C.A. § 1116 and 38 C.F.R. §  3.309(e).   

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 to 32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21258 to 21260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), or nasal cavity (including ears and sinuses).  See 75 Fed. Reg. 32540 (June 8, 2010), 75 Fed. Reg. 81332 to 81335 (December 27, 2010).

Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit
(Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5,
98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

In a February 2011 statement in his Notice of Disagreement the Veteran asserted that the tonsil cancer was actually a cancer of the trachea; however, there is no medical evidence confirming this diagnosis.  Similarly, the Veteran's attorney argued in a July 2012 letter that the Veteran's enlarged and malignant left lymph node was a form of Non-Hodgkin's Lymphoma.  The attorney has not shown that he has the requisite training and expertise and is thus not competent to make such a diagnosis.  Moreover, this diagnosis is not observed anywhere in the medical evidence of record.  Accordingly, presumptive service connection for tonsil cancer due to herbicide exposure is not available.  The Veteran may still be entitled to service connection on a direct basis.

In this regard, evidence shows the Veteran had a current diagnosis of tonsil cancer during the appeal period.  See, e.g., October 2010 VA treatment note reflecting diagnosis of tonsillar squamous cell carcinoma.  Thus, the first element of service connection is met.  The Veteran served on the ground in Vietnam during the Vietnam War.  As such, exposure to herbicides is conceded, satisfying the second element of service connection. 

As far as the nexus element, the evidence of record is somewhat incongruous.  The Veteran was afforded a VA examination in September 2015.  The provider reviewed pertinent records, personally examined the Veteran, and interviewed him.  The provider noted that the Veteran had a positive history for only one of two known risk factors; he had been a smoker for approximately 10 years but had quit in 1987.  He denied any usage of alcohol.  The provider noted that the Institute of Medicine (IOM) issued a report every two years regarding the health effects of Agent Orange; a medical report by IOM concluded that there was insufficient evidence of an association between mouth, throat, and sinus cancers and prior exposure to herbicides. 

Nevertheless, the provider stated that there was a reasonable possibility the Veteran's tonsil cancer was related to exposure to herbicides because it contained Dioxin, a known cause of cancer.  The provider acknowledged the Veteran's remote history of smoking but opined that herbicide exposure with or without a history of smoking would increase the chances of developing cancer.  Furthermore, the provider noted that there was medical evidence of a connection between certain respiratory cancers and herbicide exposure.  She opined that the tonsils filter air during respiration, and thus anatomically speaking, the tonsils could be another site for respiratory cancers.  She concluded that the Veteran's tonsil cancer was at least as likely as not related to in-service herbicide exposure.

Thereafter, the AOJ requested another medical opinion regarding the etiology of the Veteran's tonsillar cancer.  This opinion was issued in April 2016 and provides a negative nexus opinion.  In support of this conclusion, the examiner stated that the September 2015 examiner's opinion was entirely speculative and not based on currently accepted scientific research but based on an absence of adequate research excluding a link between herbicide and tonsil cancer.  The April 2016 examiner further stated that known risk factors for this form of tonsillar cancer were smoking, alcohol use, and the human papillomavirus infection (HPV).  Since the Veteran had a known history of smoking, the April 2016 examiner attributed the Veteran's tonsil cancer to tobacco usage.  There is no evidence of HPV in the record. 

Both of the above discussed medical opinions are competent, credible, and probative.  The evidence is in relative equipoise.  Resolving reasonable doubt in favor of the Veteran, service connection for tonsil cancer is warranted.


ORDER

Subject to the laws and regulations governing monetary benefits, service connection for tonsil cancer is granted. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


